Name: 81/931/EEC: Commission Decision of 9 November 1981 on amendments to the boundaries of less-favoured areas in the Federal Republic of Germany within the meaning of Article 3 (4) and (5) of Council Directive 75/268/EEC and listed in the Annex to Council Directive 75/270/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-11-24

 Avis juridique important|31981D093181/931/EEC: Commission Decision of 9 November 1981 on amendments to the boundaries of less-favoured areas in the Federal Republic of Germany within the meaning of Article 3 (4) and (5) of Council Directive 75/268/EEC and listed in the Annex to Council Directive 75/270/EEC Official Journal L 337 , 24/11/1981 P. 0028****( 1 ) OJ NO L 128 , 19 . 5 . 1975 , P . 1 . ( 2 ) OJ NO L 128 , 19 . 5 . 1975 , P . 10 . ( 3 ) OJ NO L 31 , 5 . 2 . 1976 , P . 29 . ( 4 ) OJ NO L 190 , 24 . 7 . 1980 , P . 29 . COMMISSION DECISION OF 9 NOVEMBER 1981 ON AMENDMENTS TO THE BOUNDARIES OF LESS-FAVOURED AREAS IN THE FEDERAL REPUBLIC OF GERMANY WITHIN THE MEANING OF ARTICLE 3 ( 4 ) AND ( 5 ) OF COUNCIL DIRECTIVE 75/268/EEC AND LISTED IN THE ANNEX TO COUNCIL DIRECTIVE 75/270/EEC ( ONLY THE GERMAN TEXT IS AUTHENTIC ) ( 81/931/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 75/268/EEC OF 28 APRIL 1975 ON MOUNTAIN AND HILL FARMING AND FARMING IN CERTAIN LESS-FAVOURED AREAS ( 1 ), AND IN PARTICULAR ARTICLE 2 ( 3 ) THEREOF , WHEREAS COUNCIL DIRECTIVE 75/270/EEC CONCERNING THE COMMUNITY LIST OF LESS-FAVOURED FARMING AREAS WITHIN THE MEANING OF DIRECTIVE 75/268/EEC ( GERMANY ) ( 2 ), AS AMENDED BY COMMISSION DECISIONS 76/162/EEC ( 3 ) AND 80/701/EEC ( 4 ), DEFINES THE AREAS SITUATED IN THE FEDERAL REPUBLIC OF GERMANY WHICH ARE PART OF THE COMMUNITY LIST OF LESS-FAVOURED FARMING AREAS WITHIN THE MEANING OF ARTICLE 3 ( 3 ), ( 4 ) AND ( 5 ) OF DIRECTIVE 75/268/EEC ; WHEREAS THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY HAS MADE AN APPLICATION , PURSUANT TO ARTICLE 2 ( 1 ) OF DIRECTIVE 75/268/EEC , TO AMEND THE BOUNDARIES OF THE AREAS LISTED IN THE ANNEX TO DIRECTIVE 75/270/EEC AS FOLLOWS : - THE EXTENSION OF CERTAIN COMMUNES OF GEBIETE ( AREAS ) 6 , 7 AND 12 WHICH ARE LISTED IN THE ANNEX TO DIRECTIVE 75/270/EEC AS AREAS WITHIN THE MEANING OF ARTICLE 3 ( 4 ) OF DIRECTIVE 75/268/EEC , - THE REGROUPING AND EXTENSION OF GEBIETE ( AREAS ) 28.1 , 28.2 AND 28.3 WHICH ARE LISTED IN THE ANNEX TO DIRECTIVE 75/270/EEC ; WHEREAS THE ABOVEMENTIONED LOCALITIES OR PARTS OF LOCALITIES EXHIBIT THE CHARACTERISTICS AND VALUES WHICH WERE USED IN DIRECTIVE 75/270/EEC AS CRITERIA TO DEFINE THE AREAS WITHIN THE MEANING OF ARTICLE 3 ( 4 ) AND ( 5 ) OF DIRECTIVE 75/268/EEC AND THEIR CLASSIFICATION OR INCLUSION IN THOSE AREAS IS THEREFORE JUSTIFIED ; WHEREAS THE AMENDMENTS REQUESTED BY THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY DO NOT RESULT IN THE EFFECTIVE AMOUNT OF AGRICULTURAL LAND OF ALL THE AREAS IN THIS MEMBER STATE BEING INCREASED BY MORE THAN 1.5 % OF THE EFFECTIVE AGRICULTURAL AREA OF THIS MEMBER STATE ; WHEREAS THE EAGGF COMMITTEE HAS BEEN CONSULTED ON THE FINANCIAL ASPECTS ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE LIST OF LESS-FAVOURED AREAS IN THE FEDERAL REPUBLIC OF GERMANY CONTAINED IN THE ANNEX TO DIRECTIVE 75/270/EEC IS HEREBY AMENDED IN ACCORDANCE WITH THE ANNEX TO THIS DECISION . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FEDERAL REPUBLIC OF GERMANY . DONE AT BRUSSELS , 9 NOVEMBER 1981 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION **** ANNEX ' ANHANG ERGAENZUNG ZUR RICHTLINIE 75/270/EWG NACH ARTIKEL 2 ABSATZ 3 DER RICHTLINIE 75/268/EWG GEBIET 6 2.1 . GESAMTE BENACHTEILIGTE AGRARZONE DAS GEBIET DER FREIEN HANSESTADT BREMEN WIRD UM DEN ORTSTEIL WERDERLAND ERWEITERT . GEBIET 7 2.1 . GESAMTE BENACHTEILIGTE AGRARZONE REGIERUNGSBEZIRK OSNABRUECK LANDKREIS MEPPEN : DIE GEMEINDE HASELUENNE WIRD UM DEN ORTSTEIL LEHRTE ERGAENZT . VERWALTUNGSBEZIRK OLDENBURG LANDKREIS CLOPPENBURG : GEMEINDE GARREL , ORTSTEIL PETERSWALD . GEBIET 12 2.1 . GESAMTE BENACHTEILIGTE AGRARZONE REGIERUNGSBEZIRK DETMOLD LANDKREIS LIPPE : DIE GEMEINDE SCHLANGEN WIRD UM DEN ORTSTEIL SCHLANGEN ERWEITERT . DIE BISHERIGEN GEBIETE 28.1 , 28.2 UND 28.3 WERDEN ERSETZT DURCH : GEBIET 28 1 . KLEINES GEBIET 1.1 . GESAMTES KLEINES GEBIET BERLIN BEZIRK REINICKENDORF MIT DEM ORTSTEIL LUEBARS BEZIRK SPANDAU MIT DEN ORTSTEILEN GATOW , KLADOW UND DEM GEBIET EISKELLER SOWIE ALLEN UEBRIGEN FLAECHEN , DIE IM GUELTIGEN FLAECHENNUTZUNGSPLAN VON BERLIN FUER DIE LANDWIRTSCHAFT VORGESEHEN SIND . '